PALMORE, Judge
(dissenting).
Judgment was entered on March 19, and as I understand the facts of this case the clerk duly notified the parties. If the judgment was premature, or objectionable for any other reason, CR 59.05 allowed 10 days for motions to amend or vacate it. CR 59.04 allowed the trial court the same 10 days in which to take such action on its own initiative. As “a general proposition the court loses control of its judgment 10 days after the day of its entry unless an authorized motion is made or court action is taken within that time.” Clay’s Kentucky Practice, CR 59.04, Comment 4.
I think the passage of 10 days after entry of the judgment without a motion or order ended the court’s control over it. It happens often that motions are made during a proceeding and are never passed on or given further attention, but the judgment clears the deck. This, of course, is an unusual case, but hard cases make bad law. Suppose, for example, the trial court had waited a year instead of 28 days after the judgment before vacating it. Or two years. When would its jurisdiction have ended?